       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 1 of 11



 1   DAVID H. SCHWARTZ (SBN 62693)
     NANCY CHUNG (SBN 225584)
 2   LAW OFFICES OF DAVID H. SCHWARTZ, INC.
     423 Washington Street, Sixth Floor
 3   San Francisco, CA 94111
     Tel: (415) 399-9301
 4   Fax: (415) 399-9878
     E-mail: dhs@lodhs.com; nchung@lodhs.com
 5
     Attorneys for Defendants Xanthe Lam and Allen Lam
 6

 7                                 UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11

12     GENENTECH, INC.,                              CASE NO.: 3:18-cv-06582-WHA

13                   Plaintiff,
                                                     DEFENDANTS XANTHE LAM AND
14           v.                                      ALLEN LAM’S NOTICE OF MOTION
                                                     AND MOTION TO STAY PENDING
15
       JHL BIOTECH, INC., XANTHE LAM, an             DISPOSITION OF CRIMINAL CASE
16     individual, ALLEN LAM, an individual,
       JAMES QUACH, an individual, RACHO
17     JORDANOV, an individual, ROSE LIN, an         Date:        February 14, 2019
       individual, JOHN CHAN, an individual, and     Time:        8:00 a.m.
18     DOES 1-50,                                    Courtroom:   12, 19th floor
                                                     Judge:       Hon. William H. Alsup
19
                   Defendants
20                                                   Complaint Filed: October 29, 2018
                                                     Trial Date: Not Set
21

22

23

24

25

26

27

28
     _________________________________________________________________________________________________
                  LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                         Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 2 of 11



 1                          NOTICE OF MOTION AND MOTION TO STAY

 2          PLEASE TAKE NOTICE that on February 14, 2019, at 8:00 a.m., or as soon thereafter as

 3   the matter may be heard, in the United States District Court for the Northern District of California,

 4   San Francisco Courthouse, located at 450 Golden Gate Avenue, San Francisco, CA, in Courtroom

 5   12 before the Honorable William H. Alsup, Defendants Xanthe Lam and Allen Lam (collectively

 6   “the Lam Defendants”) will, and hereby do, move the Court to stay proceedings pending resolution

 7   of the criminal case, United States v. Lam, no. 3:18-cv-00527-WHA.

 8          The Lam Defendants’ motion is based on this Notice of Motion and Motion, the

 9   accompanying Memorandum of Points and Authorities, the Notice of Joinder to Defendants JHL

10   Biotech, Inc. and John Chan’s Motion to Stay Proceedings Pending Resolution of the Criminal

11   Case, all documents in the Court’s file, and on such other written or oral argument as may be

12   presented to this Court.

13   Dated: January 4, 2019

14                                                 LAW OFFICES OF DAVID H. SCHWARTZ, INC.

15
                                                   By:       _____ /s/ David H. Schwartz______
16                                                                   David H. Schwartz
                                                                  Attorney for Defendants
17
                                                                  Xanthe Lam and Allen Lam
18

19

20

21

22

23

24

25

26

27

28

                                                         1
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                          Case No. 3:18-cv-06585-WHA
           Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 3 of 11



 1                          MEMORANDUM AND POINTS OF AUTHORITIES

 2   I.       INTRODUCTION

 3            Xanthe Lam and Allen Lam are defendants in a criminal action presently pending before
 4   this Court, United States v. Lam, no. :18-cr-00527-WHA. In the criminal action, the Government
 5   has alleged that the Lam Defendants misappropriated trade secrets from Genentech and committed
 6   computer fraud and abuse. As this Court has already recognized by relating this case to the
 7   criminal action, both actions involve the same subject matter. As such, a stay is both necessary and
 8   appropriate to safeguard the Lam Defendants’ right to exercise their Fifth Amendment privilege
 9   against self-incrimination. Absent a stay, the Lam Defendants will be confronted with the
10   Hobson’s choice of asserting the privilege and thereby prejudicing their defense in this case or
11   waiving the privilege and facing exposure in the criminal action. A stay obviates that dilemma.
12            In addition, as set forth below, a stay is in the best interest of the Court and public. By
13   holding this civil proceeding in abeyance, the Court will avoid the possibility of becoming mired in
14   the issues that inevitably would arise should the Lam Defendants or others assert the privilege. As
15   Genentech waited two years before filing this civil action, any concerns as to prejudice to
16   Genentech are unfounded or otherwise pale in comparison to the need to protect the Lam
17   Defendants’ constitutional rights under the Fifth Amendment and the Court’s need to effectively
18   and efficiently manage both cases.
19   II.      STATEMENT OF FACTS
20
              The present civil action was filed by Plaintiff Genentech on October 29, 2018 and claims that
21
     Defendant Xanthe Lam and her husband Allen Lam misappropriated trade secret information
22
     belonging to Genentech. In its 73-page complaint, Genentech admits that it learned about the
23
     allegations that underlie the complaint in October 2016. (Complaint, p.11. ¶¶ 36, 244. [ECF 1]) Yet,
24
     it was not until one year later, on October 13, 2017, that Genentech terminated Xanthe Lam based
25
     on her supposed role in the allegations in the complaint, and not until October 29, 2018 that
26
     Genentech brought suit against Xanthe and Allen. (Complaint, p. 57, ¶ 55.)
27
              On October 25, 2018, an indictment in United States v. Lam, no. 18-cr-00527-WHA, was
28
     returned sealed. Defendants Xanthe Lam and Allen Lam are not only defendants in this civil action
                                                   2
     _______________________________________________________________________________________________
                    LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                            Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 4 of 11



 1   alleging misappropriation of trade secret information belonging to Genentech, they are also named

 2   in the related criminal proceeding pending before this Court. In the criminal indictment, the

 3   government is charging Xanthe Lam with, among other things, criminal theft of Genentech trade

 4   secrets pursuant to 18 U.S.C. § 1832(a) and criminal computer fraud and abuse pursuant to 18 U.S.C.

 5   § 1030(a) relating to unlawful access to Genentech computers and servers. Allen Lam is charged

 6   with, among other things, criminal theft of Genentech trade secrets pursuant to 18 U.S.C. 1832(a)

 7   which Allen allegedly obtained from his wife, Xanthe.

 8          No one could credibly dispute that the conduct alleged against the Lams in the civil

 9   complaint and the criminal indictment are identical. Both pleadings describe the same course of

10   conduct during the same time period. Both allege that Xanthe and Allen Lam misappropriated

11   trade secrets from Genentech in an effort to assist JHL in developing biosimilars of the same four

12   Genentech drugs—Pulmozyme, Rituxan, Herceptin, and Avastin (the “Reference Drugs”).

13   Specifically, the complaint and the indictment both allege that Defendants misappropriated trade

14   secrets from Genentech, including (i) Genentech’s analytical methods for testing the stability,

15   potency, purity, chemical composition and identity, and quality of the Reference Drugs; (ii)

16   information related to the formulation of the Reference Drugs; and (iii) protocols and systems

17   related to quality assurance and control and manufacturing processes. (Complaint, p. 5, ¶ 16;

18   Indictment ¶ 9.) Both pleadings also include allegations related to computer fraud and abuse.

19          Genentech agrees that the criminal and civil cases rest on an identical set of alleged facts.

20   To wit, on October 30, 2018, Genentech filed its administrative motion to relate the civil and

21   criminal cases. United States v. Lam, et al., ECF. No. 19. In the motion, Genentech stated that the

22   civil and criminal cases “concern substantially the same transaction or events, are predicated upon

23   the same underlying facts, involve the theft of the same intellectual property, and are brought

24   against the same parties.” Genentech, Inc.’s Administrative Motion to Relate Cases at 2:16-18,

25   United States v. Lam, et al., No. CR-18-527-WHA (N.D. Cal. Oct. 29, 2018), ECF No. 19. On

26   November 6, 2018, the Court granted the motion and ordered the cases related. ECF No. 20.

27          On December 11, 2018, the parties in the criminal action filed a proposed schedule with a

28   trial date of April 2020, which this Court adopted at a hearing on December 18, 2018. United

                                                       3
     _______________________________________________________________________________________________
                  LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                          Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 5 of 11



 1   States v. Lam, et al., No. CR-18-527-WHA (N.D. Cal. Oct. 29, 2018), ECF 48.

 2          Given the overlapping subject matter of the criminal and civil proceedings, Defendants

 3   Xanthe Lam and Allen Lam intend to assert their Fifth Amendment right against self-incrimination

 4   in the civil action until such time as the criminal case has concluded. (See Declaration of David H.

 5   Schwartz in Support of the Lam Defendants’ Opposition to Plaintiff’s Motion for Preliminary

 6   Injunction and Lam Defendants’ Motion to Stay (“Schwartz Dec.”), ¶¶ 2-11.) Each of the other

 7   individual defendants in the civil action have indicated they too will assert their Fifth Amendment

 8   rights against self-incrimination in the civil action. This includes both the other two named

 9   criminal defendants John Chan and James Quach, but also the two unindicted civil defendants Rose

10   Lin and Racho Jordanov.

11   III.   LEGAL STANDARD

12          A Court has discretion to stay a civil action if the Court determines that “the interests of
13   justice seem to require such action.” Keating v. Office of Thrift Supervision, 45 F.3rd 322, 324 (9th
14   Cir. 1995) (quotation omitted). The Court’s decision “whether to stay civil proceedings in the face
15   of a parallel criminal proceeding should be made ‘in light of the particular circumstances and
16   competing interests involved in the case,’ including ‘the extent to which the defendant’s fifth
17   amendment rights are implicated.’” Keating, 45 F.3rd 322, 324-25 (9th Cir. 1994) (quoting Federal
18   Sav. & Loan. Ins. Corp. v. Molinaro, 889 F.2nd 899, 902 (9th Cir. 1989). In addition to evaluating
19   Fifth Amendment concerns, courts in the Ninth Circuit consider the following factors:
20          (1) the interest of the plaintiffs in proceeding expeditiously with this litigation or
            any particular aspect of it, and the potential prejudice to plaintiffs of a delay; (2) the
21          burden which any particular aspect of the proceedings may impose on defendants;
            (3) the convenience of the courts in the management of its cases, and the efficient
22          use of judicial resources; (4) the interests of persons not parties to the civil
            litigation; and (5) the interest of the public in the pending civil and criminal
23          litigation.
24          Keating, 45 F.3rd at 324-25 (citing Molinaro, 889 F.2nd at 903).
25          Given the facts of the present case—including the recent criminal indictment, and the
26   numerous witnesses, including criminal defendants Xanthe Lam and Allen Lam, who will assert
27   their Fifth Amendment rights in a civil trial—the Lam Defendants believe that these factors
28   strongly support a stay here.
                                                        4
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                           Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 6 of 11


     IV.    THE INTERESTS OF JUSTICE STRONGLY FAVOR A STAY OF THE CIVIL
 1          PROCEEDINGS

 2          A.      Defendants Xanthe Lam and Allen Lam’s Fifth Amendment Rights Are Directly
                    Implicated
 3
            The Fifth Amendment to the Constitution provides that “No person . . . shall be compelled
 4
     in any Criminal Case to be a witness against himself.” U.S. Const. Amend. V. The privilege
 5
     protects an accused form being required to give testimony that might subject her/him to criminal
 6
     liability. Specifically, the privilege protects against compulsory oral testimony and also against
 7
     compulsory production of documents or personal property. Bellis v. U.S., 417 U.S. 85, 87 (1974).
 8
            “The strongest case for deferring civil proceedings is where a party under indictment for a
 9
     serious offense is required to defend a civil or administrative action involving the same matter.”
10
     Fed. Ins. Co. v. Laney, No. 12-04708-WHA, 2013 U.S. Dist. LEXIS 2013 at *7 (N.D. Cal. Feb. 14,
11
     2013), quoting Sec. & Exch. Comm’n v. Dresser Indus., Inc., 628 F.2nd 1368, 1375-1376. The
12
     parallel proceeding “might undermine the party’s Fifth Amendment privilege against self-
13
     incrimination, expand rights of criminal discovery beyond the limits of Federal Rule of Criminal
14
     Procedure 16(b), expose the basis of the defense to the prosecution in advance of criminal trial, or
15
     otherwise prejudice the case.” Id.
16
            This precise situation now confronts this Court. Here, the civil and criminal cases arise
17
     from the same core underlying events, as Genentech affirmatively acknowledged in its
18
     Administrative Motion to Relate Cases, and this Court agreed when it related the civil action to the
19
     pending criminal action. See Civ. L.R. 3-12(a)-(b).
20
            There can be no legitimate dispute that Xanthe Lam and Allen Lam’s Fifth Amendment
21
     rights are directly at stake. Courts have held that if the defendant in both criminal and civil
22
     proceedings is an individual who has been indicted and the issues in both proceedings are the same,
23
     the defendant’s Fifth Amendment privilege will be implicated. See, e.g., Fed. Ins. Co. v. Laney,
24
     No. 12-04708-WHA, 2013 U.S. Dist. LEXIS 2013 at *7-8 (N.D. Cal. Feb. 14, 2013) (collecting
25
     cases and granting stay) If this case is permitted to proceed, the Lam Defendants will be faced with
26
     “the difficult choice between asserting his or her right against self-incrimination, thereby inviting
27

28

                                                        5
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                           Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 7 of 11



 1   prejudice in the civil case, or waiving those rights, thereby courting liability in the criminal case.”

 2   Javier H. v. Garcia-Botello, 218 F.R.D. 72, 75 (W.D.N.Y. 2003).

 3          At bottom, the Lam Defendants cannot defend themselves in the civil action in any

 4   meaningful way without risking waiver of their rights under the Fifth Amendment in the criminal

 5   action. For example, in the civil action, the Lam Defendants’ obligation to produce documents as

 6   part of their Rule 26 disclosures, as well as their obligation to respond to interrogatories and sit for

 7   depositions, necessarily require testimonial acts covered by the privilege. In view of the posture of

 8   the case, coupled with the legal authorities cited above, there can be no legitimate dispute that the

 9   Lam Defendants’ Fifth Amendment privilege is directly at issue in this proceeding.

10          Where, as here, the Lam Defendants’ Fifth Amendment rights are implicated by discovery

11   and disclosures in the civil action, such finding then “heavily weighs in favor of a stay” of the civil

12   action. Fed. Ins. Co. v. Laney, 2013 U.S. Dist. LEXIS 21250 at *9; see also See Bridges v.

13   Geringer, No. 13-cv-01290-LHK, 2013 U.S. Dist. LEXIS 103852 at *7 (N.D. Cal. July 24, 2013)

14   (“‘[T]he strongest case for deferring civil proceedings until after completion of criminal

15   proceedings is where a party under indictment for a serious offense is required to defend a civil or

16   administrative action involving the same matter.’”) (quoting SEC v. Dresser Indus. Inc., 628 F.2nd

17   1368, 1375-76 (D.C. Cir. 1980)). Although the criminal trial is now scheduled in April of 2020,

18   that fact should not affect the Court’s determination here. Plaintiff elected to defer seeking relief

19   through civil proceedings for two years while the Government conducted its investigation, (largely

20   fueled by Plaintiff), and brought its indictment. Only after the Lams were indicted did Genentech

21   initiate civil proceedings. If it was acceptable to Genentech to sit on its rights for two years

22   awaiting the criminal indictment, it clearly will not be a hardship for Genentech to wait another

23   fifteen (15) months to permit the criminal indictment to proceed to trial. Any reasonable weighing

24   of relative prejudice to the parties from staying or not staying the civil proceeding will come down

25   in favor of a stay, particularly when balanced against the prejudicial effect on the Defendants’ Fifth

26   Amendment rights if the civil action is allowed proceed.

27          B.      A Stay Will Not Result in Any Prejudice to Genentech

28          The second Keating factor also favors an imposition of stay. Keating, 45 F.3d at 324-25.
                                                        6
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                           Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 8 of 11



 1   Although courts may find that plaintiffs have an interest in a speedy resolution of their civil claims,

 2   that concern is minimized here by Genentech’s delay in filing the complaint. See Delphi

 3   Connection Sys., LLC v. Koehlke Components, Inc., No. SACV 12-01356-CJC, 2012 U.S. Dist.

 4   LEXIS 195795, *8 (C.D. Cal. Oct. 17, 2012) (fact that plaintiff waited six months to file complaint

 5   after alerting authorities of the defendants’ allegedly illegal behavior “suggests to the Court that the

 6   remedies it seeks are not so pressing that a stay would cause it irreparable harm.”). As Genentech

 7   has admitted, it became aware of the conduct alleged in the complaint in October 2016 but waited

 8   two years before filing this action. (Complaint, p.55, ¶ 244.) Genentech’s assertion that it delayed

 9   filing a civil complaint to avoid tipping off Xanthe Lam to the ongoing criminal investigation

10   (Complaint, p. 56 ¶ 248) only reinforces the conclusion that Genentech has opted to prioritize

11   criminal prosecution of the Lams over pursuing private remedies. Having waited two years to file

12   its civil complaint in order to benefit from the criminal investigation, it is reasonable and fair to

13   require Genentech to await resolution of the resulting criminal charges before proceeding on its

14   civil claims. See Medina v. Argent Mortg. Co., No. 05-cv-2905 RS, 2006 U.S. Dist. LEXIS 30582,

15   at *7 (N.D. Cal. 2006) (noting plaintiff’s lack of “particular urgency regarding the prosecution of

16   their civil action” as a factor weighing against a finding of prejudice to plaintiff); Delphi

17   Connection Sys., 2012 U.S. Dist. LEXIS 195795, *8 (granting stay in part because plaintiff waited

18   six months after alerting authorities of the allegedly illegal behavior before filing complaint).

19          Any potential prejudice to Genentech from delay is further minimized because a stay will

20   be entered only after this Court rules on Genentech’s motion for a preliminary injunction. If

21   Genentech were to be successful in convincing the Court that it faces imminent irreparable harm,

22   the Court will have had the opportunity to fashion appropriate injunctive relief before the stay takes

23   effect. Delaying Genentech’s suit for money damages does not mitigate against the imposition of a

24   stay. See Jones v. Conte, No. C 04-5312 SI, 2005 U.S. Dist. LEXIS 46962, at *5 (N.D. Cal. April

25   19, 2005) (harms that may be remedied by monetary damages not reason to deny a stay). As

26   discussed in JHL’s Opposition to the Motion for Preliminary Injunction and supporting

27   declarations, JHL is years away from marketing a product competitive with any Genentech product

28

                                                         7
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                           Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 9 of 11



 1   that would possibly impact Genentech’s revenues. It is doubtful even that Genentech’s claims for

 2   economic loss will be ripe for analysis until long past the scheduled April 2020 trial date.

 3          In addition, any prejudice to Genentech will be minimized by the likely overlap between

 4   witnesses and evidence in the criminal and civil cases. See McCormick v. Rexroth, No. C 09-4188

 5   JF, U.S. Dist. LEXIS 35783, at *8 (N.D. Cal. March 15, 2010) (“[T]he fact that the witnesses for

 6   the two proceedings are likely to include many of the same people providing much the same

 7   testimony should reduce the danger that any testimony will be lost as a result of the stay.”). In fact,

 8   as discussed below, Genentech may benefit from a stay to the extent the criminal action resolves

 9   overlapping factual issues.

10          C.      A Stay Is the Most Efficient Use of Judicial Resources

11          A stay in the civil action will also conserve the judicial resources of this Court. “By
12   proceeding first with the criminal prosecution, the Court makes efficient use of judicial time and
13   resources by insuring that common issues of fact will be resolved, and subsequent civil discovery
14   will proceed unobstructed by concerns regarding self-incrimination.” (Javier H., 218 F.R.D. at 75.
15   “[A] number of courts have concluded that staying a parallel civil proceeding in its early stages
16   may prove more efficient in the long run.” CFPB v. Glob. Fin. Support, Inc., 2016 U.S. Dist.
17   LEXIS 64959, at *15 (S.D. Cal. May 17, 2016) (collecting cases).
18          In contrast, allowing the civil case to go forward without a stay would likely increase the
19   burden on the Court. The individual defendants including the Lam Defendants will likely invoke
20   their Fifth Amendment privileges, foreseeably leading to discovery disputes and the need for Court
21   intervention. Clifford v. Trump, No. CV 18-02217 SJO, 2018 U.S. Dist. LEXIS 122521, at *17
22   (N.D. Cal. April 27, 2018)) (noting the likelihood of discovery disputes and finding that judicial
23   efficiency weighs in favor of a stay); Waymo LLC v. Uber Techs., Inc., No. C 17-00939 WHA,
24   2017 U.S. Dist. LEXIS 73843, at *16 (N.D. Cal. May 15, 2017) (assertion of Fifth Amendment
25   privilege led to proliferation of contentious discovery disputes). A stay would allow civil
26   discovery to proceed in the future unencumbered by Fifth Amendment concerns. (Jones v. Conte,
27   supra, 2005 U.S. Dist. LEXIS 46962, at *5 (“Staying the case makes efficient use of judicial
28

                                                       8
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                           Case No. 3:18-cv-06585-WHA
       Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 10 of 11



 1   resources by insuring that common issues of fact will be resolved and subsequent civil discovery

 2   will proceed unobstructed by concerns regarding self-incrimination.”) (internal quotation omitted).

 3           D.      The Public Interest Weighs in Favor of a Stay

 4           Courts often find that the final factor—the public interest—weighs in favor of a stay.
 5   “[T]he public’s interest in the integrity of the criminal case is entitled to precedence over the civil
 6   litigant.” (Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin., Inc., No. 2:09-cv-0954 FCD,
 7   2009 U.S. Dist. LEXIS 60849, at *10 (E.D. Cal. July 15, 2009) (internal quotation omitted).
 8   Staying the civil proceedings and allowing the criminal case to go forward helps “prevent
 9   premature disclosure of criminal discovery materials.” Baker v. SeaWorld Entm’t Inc., No.
10   14cv2129-MMA, 2018 U.S. Dist. LEXIS, at *9 (S.D. Cal. April 10, 2018). A stay to protect the
11   criminal proceedings is particularly crucial in cases such as this one, which have received
12   significant press coverage. See Keating, 45 F.3rd at 326 (“[i]n such high visibility situations, it is
13   especially necessary to guard the rights of defendants, and concern for the public deterrence value
14   of an enforcement proceeding must not be allowed to override the individual defendant’s due
15   process rights.”). Although Genentech may argue that the public has an interest in preventing trade
16   secret theft, the criminal proceedings will protect this interest. “In fact, the public interest is likely
17   better served by the criminal proceedings, considering that the U.S. Attorney will be acting on
18   behalf of the general public.” Delphi Connection Sys., Inc., 2012 U.S. Dist. LEXIS 195795, at *7.
19   Here, “[Genentech] only represents its own interests, and any benefits to the public will be
20   incidental.” Id. The public interest factor thus also weighs in favor of a stay.
21   V.    CONCLUSION
22
             For the foregoing reasons, the Lam Defendants respectfully request that the Court stay this
23
     action pending resolution of the parallel criminal proceeding pending against them.
24
     Dated: January 4, 2019                          Respectfully submitted,
25
                                                     LAW OFFICES OF DAVID H. SCHWARTZ, INC.
26

27                                                   By:  _____ /s/ David H. Schwartz______
                                                                  David H. Schwartz
28                                              Attorney for Defendants Xanthe Lam and Allen Lam
                                                           9
     _______________________________________________________________________________________________
                   LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                            Case No. 3:18-cv-06585-WHA
      Case 3:18-cv-06582-WHA Document 60 Filed 01/04/19 Page 11 of 11



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   10
     _______________________________________________________________________________________________
                 LAM DEFENDANTS’ MOTION TO STAY PENDING DISPOSITION OF CRIMINAL CASE
                                       Case No. 3:18-cv-06585-WHA
